Citation Nr: 0907365	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the VA 
RO in Roanoke, Virginia.  

The claim for service connection for type II diabetes 
mellitus had been previously denied in a final decision dated 
in August 2003 and issued in September 2003.  Although the RO 
adjudicated this service connection claim on the merits in 
the June 2005 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as set forth on the title page.  

During the course of his appeal, the Veteran requested a VA 
Central Office hearing before the Board for which he failed 
to appear.  A statement from the Veteran, received in May 
2006, indicated that he wished to cancel his hearing.  Thus, 
the hearing request is deemed withdrawn. See 38 C.F.R. § 
20.704 (2008).  

Of preliminary importance, claims for presumptive service 
connection based on exposure to Agent Orange, in which the 
only evidence of such exposure is the receipt of the Vietnam 
Service Medal or service on a vessel in the waters off the 
shore of Vietnam, were delayed pending final determination of 
appellate actions in the case of Haas v. Peake.  In its May 
2008 decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that VA reasonably 
interpreted 38 U.S.C. § 1116 (a)(1)(A) and 38 C.F.R. § 3.307 
(a)(6)(iii) as requiring the physical presence of a veteran 
within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  This Board decision complies with the 
applicable Laws and Regulations as interpreted by the Federal 
Circuit's decision in Haas v. Peake.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  An August 2003 rating decision denied a claim for 
entitlement to service connection for type II diabetes 
mellitus; the Veteran was notified in writing of the RO's 
determination in September 2003 and did not appeal.   

3.  Evidence added to the record since the August 2003 rating 
decision as to the Veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, but does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for type II diabetes 
mellitus.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for type II 
diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to claims to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in April 2003, March 2005, and 
March 2006 the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Specifically, the March 2005 letter 
informed the Veteran of the specific technical meanings of 
"new" and "material," as well as the bases for the denial in 
the prior decision and described the type of evidence that 
would be necessary to substantiate the elements that were 
found insufficient in the previous denial.  The March 2006 
letter informed him as to disability ratings and effective 
dates.  The claim was last adjudicated via a statement of the 
case (SOC) in September 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post-service VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  Finally, a 
request was made to the National Personnel Records Center 
(NPRC) to verify the Veteran's periods of service in Vietnam, 
the response for which is associated with the claims file.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B.  Service Connection for type II diabetes mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issues of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  Particular 
diseases are deemed associated with herbicide exposure, under 
VA law, to include type II diabetes mellitus, and shall be 
service-connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he developed type II diabetes 
mellitus as the result of being exposed to herbicides during 
service in Vietnam aboard the U.S.S. Midway.  Specifically, 
he asserts that aircrafts landing on board ship dispersed 
herbicides into the air and that as a plotter for course he 
was exposed to prevailing winds carrying herbicides from the 
mainland of the Republic of Vietnam, and that this exposure 
caused his latent onset of type II diabetes mellitus.  

As noted above, service connection for type II diabetes 
mellitus was denied in an August 2003 rating decision.  The 
Veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  It was 
held that the required service in Vietnam was not shown and 
there was no evidence of exposure to herbicides during any 
other period of service.   The August 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In the Veteran's application, received in March 2005, he 
requested that his claim for entitlement to service 
connection for type II diabetes mellitus be reopened.  
Evidence added to the record since the March 2005 rating 
decision includes various statements in support of the claim 
from the Veteran and his representative, and various VA 
treatment records.  

In August 2003, the Veteran's initial claim was disallowed as 
it was not shown that, although he had confirmed service off 
the shore of Vietnam aboard the U.S.S. Midway and various VA 
and private treatment records from 2002 to 2004 reflected 
findings of borderline diabetes and type II diabetes 
mellitus, the evidence does not reflect that he had required 
in-country service in Vietnam or any exposure to herbicides 
during any other period of service.  The Veteran's service 
treatment records are negative for diagnosis of or treatment 
for type II diabetes mellitus.  Furthermore a report of the 
NPRC is negative for findings of in-country service in 
Vietnam or exposure to herbicides during any other period of 
service, and the Veteran has not provided any evidence to 
support his theory of how he was exposed to herbicides.  

Based on a comprehensive review of the record, the Board 
finds that the evidence added since the August 2003 rating 
decision regarding the Veteran's service connection claim is 
new, but not material.  Specifically, VA treatment records, 
along with the Veteran's and his representative's statements, 
are new, in that they are evidence that has not been 
considered by the RO.  However, they are not material, in 
that they do not relate to an unestablished fact necessary to 
establish the claim, i.e., this new evidence fails to show 
that he had service in Vietnam or had exposure to herbicides 
during service.  

A review of the remainder of the evidence added to the record 
since August 2003 similarly fails to substantiate the 
Veteran's claim that he served in Vietnam or was exposed to 
herbicides during service.  The Veteran has consistently 
claimed that prevailing trade winds caused him to be exposed 
to herbicides.  However, as noted above, this type of contact 
has not been accepted as a modus of herbicide exposure for 
the purposes of invoking the presumptive provisions of 38 
U.S.C.A. § 1116(f) or 38 C.F.R. § 3.307, or for providing a 
direct basis for a grant of service connection. 
Further, no scientific or medical evidence to support the 
Veteran's assertions has been presented. As a lay person 
without the appropriate training and expertise, he simply is 
not competent to provide a probative opinion on the origins 
of a specific disability, i.e., type II diabetes mellitus.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997). Therefore, as 
the post-August 2003 evidence is not both new and material, 
the claim is may not be reopened.  


ORDER


New and material evidence has not been received to reopen the 
claim for service connection for type II diabetes mellitus; 
the appeal is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


